Citation Nr: 0516470	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  95-04 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to an initial evaluation of 20 percent for 
disability of the cervical spine during the period from 
December 16, 1991, through September 25, 2003.

Entitlement to an initial evaluation in excess of 10 percent 
for disability of the cervical spine during the period from 
September 26, 2003, through November 18, 2004.

Entitlement to an initial evaluation in excess of 20 percent 
for disability of the cervical spine during the period from 
December 16, 1991, through September 25, 2003, and the period 
beginning November 19, 2004.

Entitlement to service connection for migraine headaches.

Entitlement to service connection for low back disability.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to March 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The Board remanded the case to the Appeals Management Center 
(AMC), in Washington, D.C., in October 2003 for further 
development.  While the case was in remand status, the AMC 
granted an increased evaluation of 20 percent for the 
veteran's cervical spine disability, effective November 19, 
2004.  The case was returned to the Board in May 2005.  

The issues of entitlement to service connection for migraine 
headaches and entitlement to a 20 percent initial evaluation 
for disability of the cervical spine during the period prior 
to September 26, 2003, are decided herein while the other 
matters on appeal are addressed in the remand that follows 
the order section of this decision.


FINDINGS OF FACT

1.  During the period from December 16, 1991, through 
September 25, 2003, the veteran's cervical spine disability 
was manifested by vertebral deformity and at least slight 
limitation of motion.

2.  Chronic migraine headaches were not present in service, 
are not etiologically related to service, and were not caused 
or chronically worsened by service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for cervical 
spine disability during the period from December 16, 1991, 
through September 25, 2003, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285 
and 5290 (2003).

2.  Migraine headaches were not incurred in or aggravated by 
active duty, nor are they proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the veteran's claims.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

The cervical spine issue decided herein is entirely favorable 
to the veteran.  Therefore, no further development with 
respect to this matter is required under the VCAA.  

The Board notes that the veteran's claim for service 
connection for migraine headaches was received and initially 
adjudicated prior to the enactment of the VCAA.  The veteran 
was provided the notice required under the VCAA by letters 
dated in August 2001 and March 2004.  Thereafter, the AMC 
readjudicated the veteran's claim in December 2004.  There is 
no indication or reason to believe that its decision would 
have been different had the claim not been adjudicated before 
the VA provided the notice required by the VCAA and the 
implementing regulations.  Therefore, the Board believes that 
the RO properly processed the claim following compliance with 
the notice requirements of the VCAA and the implementing 
regulations and that any procedural error by the RO was not 
prejudicial to the veteran.  

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence has been obtained, and the 
veteran has been afforded an appropriate VA examination.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

Accordingly, the Board will address the merits of the claims.  

II.  Cervical Spine Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Under the criteria in effect prior to September 26, 2003, 
residuals of a fracture of a vertebra with cord involvement 
resulting in bedridden status or the necessity for long leg 
braces warrant a 100 percent evaluation.  A 60 percent 
evaluation is warranted without cord involvement if there is 
abnormal mobility requiring a neck brace (jury mast).  In 
other cases, the fracture residuals are to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.
 
Under the criteria in effect prior to September 26, 2003, 
slight limitation of motion of the cervical spine warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.

The veteran's cervical spine was fractured in a motor vehicle 
accident during service in 1974.  On a VA examination in 
September 1992, limitation of motion of the cervical spine 
was found on clinical examination and wedge compression 
deformity of the body of C-6 was found on an X-ray study.  By 
rating decision of December 1994, an initial evaluation of 10 
percent for the veteran's cervical spine disability was 
assigned on the basis of vertebral deformity.  The later 
medical evidence for the period through September 26, 2003, 
continues to show the presence of limitation of motion of the 
cervical spine.  Although the presence of vertebral deformity 
is not specifically noted in the later medical evidence, to 
include reports of X-ray and MRI studies, the record does not 
reflect that any of the examiners were specifically requested 
to determine if such a deformity continued to be present.  
Therefore, the Board concludes that the record fails to 
demonstrate that the deformity no longer exists.  
Accordingly, the veteran is entitled to at least a 20 percent 
evaluation on the basis of limitation of motion and vertebral 
deformity during the period from December 16, 1991, through 
September 25, 2003.   

III.  Migraine Headaches

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303 
(2003).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The veteran contends that he has had chronic headaches the 
motor vehicle accident in service in 1974. 

Service medical records do not document any complaint or 
finding of headaches.  In addition, there is no medical 
evidence documenting the presence of headaches until more 
than 20 years following the veteran's discharge from service.

With respect to the etiology of the headaches, the Board 
notes that an August 1998 QTC examination report indicates 
that the veteran's migraine headaches may be associated with 
his cervical spine condition based on his history.  The 
examiner did not provide an assessment of the likelihood that 
the veteran's headaches are etiologically related to his 
cervical spine disorder.  Therefore, this opinion is not 
sufficient to support a grant of service connection.  In this 
regard, the Board notes that the Court has held that medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  

The veteran was afforded a VA neurology examination in 
November 2004.  The examiner reviewed the veteran's claims 
folder.  He stated that the veteran's headaches were vascular 
by description with no evidence that they are in any way 
unusual for a headache disorder or related to neck pathology.  
He concluded that the veteran's headaches were not related to 
the veteran's military service or caused or chronically 
worsened by the service-connected disability of the cervical 
spine.  This medical opinion is clearly against the veteran's 
claim.  Moreover, the Board has found it to be persuasive 
because it is based on an examination of the veteran and a 
review of the veteran's pertinent history, and is properly 
supported.  

The Board has also considered the veteran's statements to the 
effect that he has had chronic headaches since service.  
While the veteran is competent to describe symptoms 
susceptible to lay observation, the fact remains that he 
initially filed a claim for service connection for headaches 
more than 20 years following his discharge from service and 
he has provided no corroborating evidence of the existence of 
headaches in service or until decades thereafter.  Moreover, 
as a lay person, he is not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to an initial evaluation of 20 percent for 
disability of the cervical spine from December 16, 1991, 
through September 25, 2003, is granted, subject to the 
criteria applicable to the payment of monetary benefits.

Entitlement to service connection for migraine headaches is 
denied.  


REMAND

Pursuant to the Board's October 2003 remand directive, the 
veteran was afforded a VA examination in November 2004 to 
determine the etiology of his low back disability.  Although 
the examiner provided an opinion that the veteran's low back 
disability is not etiologically related to service or 
service-connected disability, contrary to the Board's 
directive, the examiner failed to provide the rationale for 
the opinion.

In addition, pursuant to the Board's remand directive, the 
veteran was afforded a VA examination in November 2004 to 
determine the current degree of severity of his cervical 
spine disability.  In the examination report, the examiner 
noted the veteran's description of additional functional 
impairment of his cervical spine during flare ups and on 
repeated motion.  In essence, the veteran reported that 
approximately 6 days a month he is incapacitated as a result 
of flare ups.  The examiner stated that he found no objective 
orthopedic basis for the veteran to miss work 6 times a month 
due to the cervical spine disability.  Contrary to the 
Board's directive, the examiner failed to provide a medical 
assessment of any functional impairment on repeated use or 
during flare ups.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because of the RO's failure to 
follow the Board's directives in a prior remand.  The Court 
further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  

Accordingly, in light of these circumstances, the issues 
remaining on appeal are REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:  

1.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of his cervical spine 
disability during the period of this 
claim or treatment or evaluation of his 
low back disability since his discharge 
from service, or to provide the 
identifying information and any 
authorization necessary to enable the RO 
to obtain such evidence on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.  

3.  When all indicated record development 
has been completed, the RO should arrange 
for the claims folder to be returned to 
the VA examiner who performed the 
examination of the veteran's spine in 
November 2004.  The examiner should be 
requested to provide the rationale for 
his previously expressed opinion 
concerning the etiology of the veteran's 
low back disability.  If that physician 
is no longer available, the veteran 
should be afforded an examination by 
another physician with appropriate 
expertise.  The claims file must be made 
available to and reviewed by the 
examiner.  Based upon the examination 
results and the review of the claims 
folder, the examiner should provide an 
opinion with respect to each currently 
present low back disorder as whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service or caused or chronically 
worsened by the service-connected 
cervical spine disorder.  The supporting 
rationale for all opinions expressed must 
also be provided.

4.  The veteran should also be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current residuals of the service injury 
of the veteran's cervical spine and the 
functional impairment resulting from 
those residuals.  The claims folder must 
be made available to and reviewed by the 
examiner.  Any indicated testing should 
be conducted.  The examiner should:

(A)  Describe the current state of 
the veteran's cervical spine, 
including the presence or absence of 
ankylosis and, if present, the 
degree thereof and whether it is at 
a favorable or unfavorable angle.

(B)  Undertake range of motion 
studies of the cervical spine, 
noting the exact measurements for 
forward flexion, extension, lateral 
flexion, lateral rotation and 
specifically identifying any 
excursion of motion accompanied by 
pain.  The examiner should identify 
any objective evidence of pain and 
provide an assessment of the degree 
of severity of any pain.

(C)  Ascertain whether the cervical 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service-connected disability, and, 
if feasible, express this in terms 
of the degree of additional range of 
motion loss, or favorable or 
unfavorable ankylosis due to 
weakened movement, excess 
fatigability, or incoordination.

(D)  Determine the extent of any 
increased functional impairment 
during flare-ups or when the 
cervical spine is used repeatedly 
over a period of time.  If feasible, 
this should also be portrayed in 
terms of the degree of additional 
range of motion loss on repeated use 
or during flare-ups.  

(E)  Identify any muscle spasm, 
guarding, localized tenderness, and 
abnormal spinal contour.  

(F)  If the veteran is found to have 
intervertebral disc disease of the 
cervical spine, the examiner should 
provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the 
veteran's military service or was 
caused or chronically worsened by 
the service-connected disability of 
the cervical spine.  In addition, 
the examiner should identify all 
functional impairment due to this 
disability and specifically assess 
the frequency and duration of any 
attacks of cervical radiculopathy, 
to specifically include an 
assessment of any incapacitating 
episodes necessitating bed rest 
prescribed by a physician.

(G)  The examiner should provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work..

The rationale for all opinions expressed 
must also be provided.

5.  The RO should also undertake any 
other development it determines to be 
indicated.  

6.  Then, the RO should readjudicate the 
issues remaining on appeal on a de novo 
basis.  If any benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided the requisite opportunity to 
respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no further action until he is otherwise 
informed, but he may furnish additional evidence and argument 
on the remanded matters while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


